1095 Avenue of the Americas New York, NY 10036-6797 +1 212 698 3500 Main +1 212 698 3599 Fax www.dechert.com Claudia de Alba claudia.dealba@dechert.com +1 212 649 8739 Direct +1 212 698 3599 Fax February 1, 2010 Via EDGAR Brion Thompson, Esq Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington D.C. 20549 Re: RBC Funds Trust, formerly known as Tamarack Funds Trust (the Trust) (File Nos. 333-111986 / 811-21475) Post Effective Amendment No. 30 (Accession No. 0000897101-08-000996) filed November 17, 2009 to add the following funds as new series of the Trust: RBC U.S. Long Government/Credit Fund; RBC U.S. Long Corporate Fund; RBC U.S. Investment Grade Corporate Fund; RBC U.S. High Yield Corporate Fund; RBC U.S. PRisM 1 Fund; RBC U.S. PRisM 2 Fund; RBC U.S. PRisM 3 Fund, RBC U.S. Inflation-Linked Fund; and RBC U.S. Securitized Asset Fund (the LDI Funds) Dear Mr. Thompson: Pursuant to your request, this letter responds to comments that you provided to me via telephone on January 5, 2010, regarding the above-referenced filing. Global Comments to the LDI Funds Global Comments to the LDI Funds 1. Cover page of the Prospectus Comment: Disclose ticker symbols for each of the LDI Funds. See Item 1(a)(2) of Form N-1A. Response : The ticker symbols for each of the LDI Funds will be disclosed. 2. Prospectus  Fees and Expenses of the Fund Comment: Please revise the last line to read as follows ( underline added):  Total Net Annual Fund Operating Expenses After Fee Waiver.  Response: The last line under Feed and Expenses of the Fund for each of the LDI Funds will be revised as follows ( underline added):  Total Net Annual Fund Operating Expenses After Fee Waiver.  US Austin Boston Charlotte Hartford New York Newport Beach Philadelphia Princeton San Francisco Silicon Valley Washington DC EUROPE Brussels London Luxembourg Munich Paris ASIA Hong Kong Brion Thompson, Esq. Page 2 3. Prospectus  Footnote 1 to Fees and Expenses of the Fund Comment: Please add disclosure describing the circumstances under which the expense limitation agreement can be terminated. See Instruction 3(e) to Item 3 of Form N-1A. Response: The language with respect to the termination of the expense limitation agreement reads as follows: This expense limitation agreement will continue through at least January 31, 2011 unless the Board of Trustees approves its earlier termination. In light of your comment, the disclosure will be revised as follows ( strikethrough deleted, underline added): This expense limitation agreement will continue through at least January 31, 2011 unless the Board of Trustees approves its earlier termination . Thereafter, this agreement will continue for successive periods of one year unless terminated by either party at any time. In addition, this agreement will automatically terminate upon the termination of the advisory agreement or the administrative services agreement, unless such termination occurs in connection with a transfer of a relationship to an affiliate of RBC GAM (US). 4. Prospectus  Footnote 1 to Fees and Expenses of the Fund Comment: Please shorten the disclosure with respect to the carry forward period. Response : The registrant does not anticipate recapturing expenses that have been reimbursed or fees that have been waived. Therefore, the following language will be deleted from the footnote ( strikethrough deleted): The Fund will carry forward, for a period not to exceed [36] months from the date on which a waiver or reimbursement is made by RBC GAM (US), any expenses in excess of the expense limitation and repay RBC GAM (US) such amounts, provided the Fund is able to effect such repayment and remain in compliance with the expense limitation disclosed in the effective prospectus. 5. Prospectus  Footnote 1 to Fees and Expenses of the Fund Comment: Please remove the disclosure with respect to the voluntary waiver and/or reimbursement. Response: The language with respect to the voluntary waiver and/or reimbursement reads as follows: RBC GAM (U.
